Case: 1:16-cv-01102-MRB-SKB Doc #: 101 Filed: 10/21/19 Page: 1 of 3 PAGEID #: 1258
Case: 1:16-cv-01102-MRB-SKB Doc #: 101 Filed: 10/21/19 Page: 2 of 3 PAGEID #: 1259




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION
                                         :
 VINCENT LUCAS,                          :       Case No. 1:16-cv-1102
     Plaintiff,                          :
                                         :       PLAINTIFF’S NOTICE OF
              v.                         :       INTENT TO ORDER THE
                                         :       ENTIRE TRANSCRIPT
 TOTAL SECURITY VISION, et al.,          :
     Defendants.                         :
                                         :
                                         :



      Under FRAP 10, I am ordering the entire transcript. However, from the

docket, it appears that there is nothing that can be transcribed which has not already

been transcribed, and therefore the record already contains the entire transcript. If

any of the Appellees disagree, they are welcome to identify any proceedings that

they believe can be transcribed but which have not yet been transcribed, and if such

proceedings exist, I shall order a transcript of such proceedings.

                                       s/ Vincent Lucas
                                       Vincent Lucas
                                       P.O. Box 272
                                       Amelia, OH 45102
                                       (513) 947-1695
                                       vincentlucaslegal@gmail.com
                                       Plaintiff




                                             1
Case: 1:16-cv-01102-MRB-SKB Doc #: 101 Filed: 10/21/19 Page: 3 of 3 PAGEID #: 1260




                          CERTIFICATE OF SERVICE

       I certify that on Oct. 19, 2019, I served this document upon Karl Kilguss
[office@kilgusslaw.com] by electronic mail.


                                     s/ Vincent Lucas




                                        2
